Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:
In Claim 6, line 1: --claim 6-- has been deleted and “claim 5” inserted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, an absorbent article having an absorbent core comprising a mixture of at least two types of zeolites, selected from a Faujasite framework having a sodium content below 10 wt%, a mordenite framework inverted framework having a sodium content of below 1 wt%, and a mordenite framewerok having a sodium content below 5 wt%. The present specification describes on page 11, lines 8-18 that a mixture of different types of zeolites provides improved odor control beyond what is achieved by only one type of zeolite. The closest prior art of record, U.S. Patent 8,273,367 to Pesce et al., discloses an absorbent article having an absorbent core comprising a zeolite, as described in column 31, lines 37-44. Pesce does not disclose a mixture of at least two types of zeolites, or the claimed zeolite frameworks. U.S. Patent Publication 2017/0267618 to Sookraj et al. further discloses the use of zeolite types such as mordenite and faujasite in the absorbent core of a diaper, as described in paragraphs [0003] and [0046], but also does not disclose or suggest a mixture of the different types. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781